Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an electric field generating substrate, comprising: a first substrate; and a first electric field generating unit disposed on the first substrate and comprising: a first main electrode; a second main electrode; a first sub-electrode disposed between the first main electrode and the second main electrode, wherein the first sub-electrode electrically connects to the first main electrode and the second main electrode, a first resistor is disposed between the first main electrode and the first sub-electrode, and a second resistor is disposed between the first sub-electrode and the second main electrode; and a second sub-electrode disposed between the first sub-electrode and the second main electrode, wherein the second sub-electrode has a first end and a second end, the first end of the second sub-electrode electrically connects to the first sub- electrode and the second main electrode, a third resistor is disposed between the first sub-electrode and the second sub-electrode, and the second resistor is disposed between the second sub-electrode and the second main electrode; wherein, the first main electrode, the second main electrode, the first sub- electrode and the second sub-electrode are substantially parallel to each other.  The prior art of record does not teach nor suggest, in combination with the limitations above, the second end of the second sub-electrode does not connect to the first main electrode, the first sub-electrode and the second main electrode.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871